 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANUEL CALDERA,                                   No. 2:19-CV-0047-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SNYDER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner currently proceeding with appointed pro bono counsel, brings

18   this civil rights action pursuant to 42 U.S.C. § 1983. Pending before the court is plaintiff’s pro se

19   motion to compel (ECF No. 27). Plaintiff motion was filed on October 17, 2019 – prior to the

20   appointment of pro bono counsel and the court’s November 14, 2019, order extending discovery

21   through June 1, 2020. Given the appointment of counsel and extension of the discovery cut-off

22   date, and for the good of the record, plaintiff’s pro se motion to compel is denied without

23   prejudice to renewal by appointed counsel.

24                  IT IS SO ORDERED.

25   Dated: January 2, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
